DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11, 12, 15, and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caferro et al. (2013/0027915).
With respect to claim 1, Caferro teaches a light panel replacement system for fluorescent lights (Fig. 3) comprising: a base pan (106 and 104) carried by a ceiling (Fig. 3) having a pair of vertically arranged sidewalls (walls of 104 including 126(A)) interconnected by a pair of vertically arranged end walls (walls of 104 not including 126(A)), and a top wall (top wall of 106) extending between said sidewalls and said end walls (Figs. 1-3), and an aperture (“opening” in paragraph 32) disposed in at least one of said top wall (Fig. 3 and paragraph 32), said end walls or said sidewalls receiving wiring from an external power source (paragraph 32); an LED frame (526, 528, 606(A), and 606(B)) having a pair of frame siderails (526 and 528)) interconnected by a pair of frame end rails (606(A) and 606(B)); said LED frame pivotally carried by at least one of the group consisting of said sidewalls and said end walls of said base pan (Fig. 3), and 
As for claim 2, Caferro teaches wherein said LED frame (526, 528, 606(A), and 606(B)) includes an exterior perimeter edge and an interior perimeter edge, and wherein said at least one LED strip is positioned to be adjacent at least said interior perimeter edge of said LED frame (Fig. 6B).  
As for claim 3, Caferro teaches wherein said at least one LED strip is positioned inwardly facing toward said diffuser panel so that light emitted from said at least one LED strip is directed toward said diffuser panel (Fig. 6B).  
As for claim 4, Caferro teaches wherein said at least on LED strip (506A and/or 506B) includes a plurality of operatively interconnected LED segments (622) arranged on said LED frame (Fig. 6B).  

As for claim 11, Caferro teaches at least one latch (308(B)) carried on said LED frame for engaging said base pan to secure said LED frame to said base pan in said closed position and disengaging from said base pan to allow said LED frame to move to said open position (Figs. 2-3).  
As for claim 12, Caferro teaches wherein said latch includes a keep and a lever arm for moving said keep, and wherein said keep is received in a complementary latch opening carried by said base pan to secure said LED frame to said base pan in said closed position, and said keep is removed from said latch opening to allow said LED frame to pivot to said open position (Fig. 3 and paragraph 34).  
As for claim 15, Caferro teaches including a cover switch (304) carried by at least one of the group consisting of said LED frame and said base pan (Fig. 3), wherein said cover switch is operatively associated with said driver so that when said LED frame is in said open position said cover switch disables power to said driver (Fig. 3), and when said LED frame is in said closed position (Fig. 2) said cover switch enables power to said driver (paragraph 32).  
As for claim 20, Caferro teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caferro in view of Zhou (7,954,975).
With respect to claim 5, Caferro teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein each of said LED segments are arranged adjacent each other and operatively interconnected to form a continuous LED strip extending around the entire said LED frame (claim 5).  	
As for claim 5, Zhou also drawn to light panel systems, teaches wherein each of said LED segments are arranged adjacent each other and operatively interconnected to form a continuous LED strip extending around the entire said LED frame (Fig. 15).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the continuous LED strip extending around the entire LED frame of Zhou in the light panel replacement system of Caferro, in order to provide a greater amount of light from the light panel system (Figs. 14-15 of Zhou) and since Zhou teaches continuous LED strip extending around the entire LED frame (Fig. 15 of Zhou) is an obvious altnernative to the type of arrangement taught in Caferro (Fig. 14 of Zhou and Fig. 6A of Caferro). 

Allowable Subject Matter
Claims 7-10, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 7-10, the prior art does not teach or suggest at least one hinge engaging said hinge track for pivotally mounting said LED frame to said base pan, wherein said hinge is laterally slidable along said hinge track for repositioning said hinge to a desired location within said hinge track, along with the other limiting elements of claims 1, 6, and 7.
As for claims 13-14, the prior art does not teach or suggest a latch track disposed in at least one of the group consisting of said frame siderails and said frame end rails, wherein said latch engages said latch track and is laterally slidable along said latch track for repositioning said latch to a desired location within said latch track; along with the other limiting elements of claims 1, 11, and 13. 
As for claim 19, the prior art does not teach or suggest wherein said latch includes a keep and a lever arm for moving said keep, and wherein said keep is received in a complementary latch opening carried by said base pan to secure said LED frame to said base pan in said closed position, and said keep is removed from said latch opening to allow said LED frame to pivot to said open position; a latch track disposed in at least one of the group consisting of said frame siderails and said frame end rails, wherein said latch engages said latch track and is laterally slidable along said latch track for repositioning said latch to a desired location within said latch track; and, a lock 

Claims 16-18 are allowed.
As for claims 16-18, the prior art does not teach or suggest wherein said at least one LED strip is positioned to be adjacent at least said interior perimeter edge of said LED frame, and wherein said at least one LED strip is positioned inwardly facing toward a center within said frame; a diffuser panel carried by said frame siderails and said frame end rails and disposed between said at least one LED strip and an exterior side of said LED frame so that light emitted from said at least one LED strip is directed toward and passes through said diffuser panel; a driver carried by said LED frame for connecting to wiring of an external power source and being operatively connected to said at least one LED strip for controlling light emission of said LED strip; at least one hinge carried by said LED frame for pivotally mounting said LED frame to a base pan to enclose an interior space of said base pan when said LED frame is pivoted to a closed position and to allow access to said interior space of said base pan when said LED frame is pivoted to an open position, wherein said at least one LED strip and said driver are disposed in said interior space of said base pan when said LED frame is mounted in said closed position; at least one hinge track disposed in at least one of the group consisting of said frame siderails and said frame end rails; wherein said at least one hinge engages said hinge track so that said at least one hinge is laterally slidable along said hinge track for repositioning said hinge to a desired location within said hinge track; a lock unit carried by said at least one hinge for securing said hinge at a desired  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        11/18/2021